Citation Nr: 1623382	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-46 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to supraventricular tachycardia.

2.  Entitlement to service connection for a heart disorder other than supraventricular tachycardia and/or hypertension, to include hypertensive heart disease, and as secondary to supraventricular tachycardia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from June 1978 to August 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a May 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

When the case was before the Board in May 2015, the Board expanded the Veteran's service connection claim for hypertension and hypertensive heart disease to include any heart disorder other than supraventricular tachycardia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that the issue of entitlement to service connection for hypertension can be finally adjudicated.  However, the Veteran's service connection claim for a heart disorder other than supraventricular tachycardia requires additional development.  Therefore, the Board will bifurcate the issues and adjudicate them separately.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately). 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for a heart disorder other than supraventricular tachycardia and/or hypertension (decided herein), to include hypertensive heart disease, and as secondary to supraventricular tachycardia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hypertension did not have its onset during active service, was not directly caused by active service, did not manifest within one year of separation from active service, and was neither caused nor aggravated by her service-connected supraventricular tachycardia.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as secondary to supraventricular tachycardia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by letters dated in April 2006 and December 2007.  The April 2006 letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence she should provide and what part VA will attempt to obtain.  The December 2007 letter informed the Veteran how disability ratings and effective dates are determined.  While the December 2007 notice was provided after the initial adjudication of the claim in September 2007, the Veteran's appeal was subsequently readjudicated in an October 2010 statement of the case, such that any timing error was cured.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (concluding that VA cured its failure to afford statutory notice to the claimant prior to the initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

The Board notes that the Veteran has not been provided with a VCAA Notice letter specifically addressing the requirements for secondary service connection.  However, the October 2010 statement of the case included the text of 38 C.F.R. § 3.310 (the regulation regarding secondary service connection).  Thereafter, the case was readjudicated in September 2012 and February 2016 supplemental statements of the case.  Thus, the Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, neither the Veteran nor her representative has contended that there was prejudice with respect to notice, as is required.  Shinseki v. Sanders, 556 US 396 (2009).  Therefore, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  In addition, the Veteran was provided with VA examination in March 2012 and February 2016 in connection with her claim.

In the Board's May 2015 remand, the AOJ was directed request that the Veteran identify and provide authorization for VA to obtain any relevant treatment records.  The Veteran was sent a responsive letter in July 2015.  With the assistance of the Veteran, the AOJ obtained records from the Eisenhower Army Medical Center, the Social Security Administration (SSA) and Georgia Regents University.  In addition, updated VA treatment records were associated with the claims file.

In compliance with the Board's remand, the Veteran was also afforded a VA examination in February 2016 to determine the nature and etiology of her hypertension.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including hypertension, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation for active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

The record shows that the Veteran currently has hypertension.  See February 2016 VA examination.  The first element needed for service connection, therefore, is met.  In this decision, all blood pressure measurements are noted in units of pressure in millimeters of mercury (mmHg).  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  In addition, hypertension must be confirmed by readings taken two or more times on at least three different days.  See id.

The Veteran's service treatment records (STRs) documented blood pressure measurements below the values required for hypertension at the time of her June 1978 enlistment examination, in July 1978, September 1978, and November 1978.  One measurement in March 1979 of 150/90 did meet the values for hypertension under VA regulations.  However, a subsequent blood pressure reading in April 1979 did not satisfy the criteria for hypertension.  Although the Veteran reported having high or low blood pressure in her August 1979 Report of Medical History, the blood pressure measurement from her August 1979 separation examination did not show hypertension.  Four months after the Veteran's discharge, a December 1979 VA examination documented that the Veteran's blood pressure was 110/70.

The Board notes that the Veteran has variously asserted that she was diagnosed with hypertension during service in 1979 and in February 1980.  See March 2002 Statement in Support of Claim; July 2009 Notice of Disagreement.  VA treatment records have also stated that the Veteran was diagnosed with hypertension in 1984.  See January 2001 VA treatment record.  The Veteran, as a lay person, is not competent to diagnose hypertension as it is a complex medical determination, as opposed to a diagnosis capable of lay observation such as ringing in the ear or a broken leg.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Flazone v. Brown, 8 Vet. App. 398, 405 (1995).  However, she is competent to report that a physician told her that she has hypertension.  

Despite this fact, the treatment records from these dates weigh against her reports.  No diagnosis of hypertension was noted in the STRs.  In addition, the isolated reading from March 1979 is insufficient to demonstrate hypertension under VA regulations.  A February 1980 record from the Eisenhower Army Medical Center noted a blood pressure measurement of 110/70 that was below the criteria for hypertension under VA regulations, and no diagnosis of hypertension was made.  It also seems unlikely that the Veteran was diagnosed with hypertension in 1984 in light of the finding from an August 1985 Eisenhower Army Medical Center record that the Veteran was negative for hypertension, and the fact several blood pressure measurements from 1985 fell below VA's criteria for hypertension.  See Eisenhower Army Medical Center treatment records dated in July 1985, August 1985, and September 1985.

Although the Board acknowledges that a blood pressure reading of 140/96 was documented in a January 1986 Eisenhower Army Medical Center treatment record, no diagnosis of hypertension was made at that time.  In addition, subsequent blood pressure measurements in December 1987 and February 1989 were below the values required to show hypertension.  The earliest available diagnosis of hypertension was noted in a September 1991 treatment record from the Eisenhower Army Medical Center.

In October 2008, a VA examiner reviewed the claims file and stated that there was no evidence that the Veteran's hypertension began in relation to military service.  He noted that the Veteran had normal blood pressure in February 1980 and August 1985.  In March 2012, a VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found that there was no evidence of hypertension in the Veteran's STRs.  In addition, the examiner noted that the Veteran received a questionable diagnosis of hypertension thirteen years after service in 1992.  

The Board finds that these opinions are probative evidence weighing against the Veteran's claim.  The examiners based their conclusions on a review of the pertinent records in the claims file and included a rationale.  Although records showing the 1991 diagnosis of hypertension were associated with the claims file after the March 2012 opinion, the fact that the earliest diagnosis occurred twelve years after service instead of thirteen does not impact the examiner's rationale.  

The February 2016 VA examiner also opined that the Veteran's hypertension was not incurred in or caused by military service.  The examiner found that Veteran was first diagnosed with hypertension in 1991.  She noted that no diagnosis of hypertension was made during active service.  While the examiner acknowledged the March 1979 blood pressure measurement, she found it significant that the blood pressure measurements both before and after March 1979 were normal.  The VA examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's own reported history.  She offered a rationale for the provided opinion that is supported by the evidence of record.  As the examiner based her opinion on clinical data and other rationale, the Board finds this opinion to be probative.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Thus, the evidence shows that hypertension did not manifest during or in the year following service.  The Board also finds that the evidence does not establish the third element required for service connection as the evidence of record does not indicate a nexus between the Veteran's hypertension and her service.  In addition, hypertension is a disorder for which lay evidence of etiology is not competent nexus evidence as it is not capable of lay observation,.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App, 465, 469-70.  Thus, the Veteran is not competent or qualified, as a layperson, to render an opinion on medical causation.  Furthermore, the fact that hypertension was not diagnosed until 1991 weighs against the Veteran's claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2004).  Accordingly, direct service connection is not warranted.

Therefore, the remaining question is whether the Veteran's hypertension is proximately due to or aggravated by her service-connected supraventricular tachycardia.

In a February 2006 letter, S.L., an acute care nurse practitioner, stated that supraventricular tachycardia was diagnosed during the Veteran's active duty service. In addition, she noted that subsequent sequelae of cardiac origin are presumed to be related to initial events, going undetected and undiagnosed during the Veteran's active military duty.  The Board finds that this opinion lacks probative value, as no rationale was provided for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The March 2012 VA examiner opined that the Veteran's hypertension was less likely than not due to her service-connected supraventricular tachycardia.  He reasoned that it could not be concluded with any preponderating degree of certainty that the Veteran's hypertension was a consequence of her service-connected supraventricular tachycardia.  The Board affords little probative value to this opinion as the examiner did not explain why he could not reach this degree of certainty.  See Nieves-Rodriguez, 22 Vet. App. at 302.

In opinions dated in December 2015 and February 2016, the VA examiner opined that the Veteran hypertension was not caused or aggravated by her supraventricular tachycardia disability.  The examiner stated that a review of UpToDate, Google, and PubMed did not show any report of supraventricular tachycardia causing or aggravating hypertension.  As this opinion was rendered by a competent medical professional after a physical evaluation of the Veteran and a review of her claims file, the Board considers it to be highly probative.  

The Board notes that the Veteran, through her representative, has asserted that the December 2015 medical opinion, which the examiner repeated in February 2016, is inadequate as the examiner did not address a study from the American Heart Association that reportedly found a higher prevalence of hypertension among individuals who have supraventricular tachycardia.  See May 2016 Informal Hearing Presentation.  The Board notes that neither the Veteran nor her representative has submitted any article or documents associated with the study.  Moreover, no specific identifying information regarding the study, such as a title or date, was provided by the representative.  Thus, the representative's argument has little probative value.

Although the Veteran is competent to describe her symptoms and in-service events, she is not competent to relate her hypertension to her supraventricular tachycardia.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue of a relationship between two disorders and is not capable of lay observation.  As the Veteran is a layperson without the appropriate medical training and expertise, she is not competent to render a probative opinion on a medical matter, such as whether her hypertension is related to supraventricular tachycardia.  See Jandreau, 492 F.3d at 1376.

For the foregoing reasons, the preponderance of the evidence is against the 
Veteran's service connection claim for hypertension, to include as secondary to supraventricular tachycardia.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to supraventricular tachycardia, is denied.

REMAND

In the May 2015 remand, the Board directed the AOJ to provide the Veteran with a VA examination and medical opinion to determine the nature and etiology of her hypertension and heart disorders other than supraventricular tachycardia.  The Veteran was afforded a VA examination in December 2015.  The examiner noted that the Veteran had a diagnosis of arteriosclerotic (arterial) heart disease.  However, the examiner's opinions on direct and secondary service connection only addressed hypertensive heart disease.  In addition, the examiner's rationale in support of the opinion on secondary service connection only discussed hypertension.  The Board notes that arteriosclerotic heart disease, hypertension, and hypertensive heart disease are separate disabilities under VA rating criteria.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7007, 7101.  Accordingly, the Board finds that an additional VA medical opinion is needed that addresses the etiology of each of the Veteran's current heart disorders other than supraventricular tachycardia and/or hypertension.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the notice letters sent to the Veteran in April 2006 and December 2007 did not inform her of the evidence and information necessary to substantiate a claim on a secondary basis.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the remand, the Veteran should be provided with proper notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with her service connection claim for a heart disorder other supraventricular tachycardia.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence she is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.  Specifically, the letter must notify the Veteran of the evidence necessary to substantiate the claim on a secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have outstanding records of treatment for her heart disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the electronic claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Charlie Norwood VA Medical Center dated since February 2016.

3.  After completing the preceding development in paragraphs 1 and 2, a medical opinion as to the etiology of the Veteran's current heart disorders other than supraventricular tachycardia and hypertension must be obtained.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation based on specific facts of the case as well as relevant medical principles is needed.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should identify all heart disorders other than supraventricular tachycardia and hypertension that have been present during the appeal period (dating from approximately February 2006).

Second, for each identified heart disorder other than supraventricular tachycardia and hypertension, the examiner should opine as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that each disorder had its onset in service, or is otherwise related to active service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that each disorder was caused by supraventricular tachycardia.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the each disorder was aggravated by supraventricular tachycardia.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


